Citation Nr: 0604833	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a back condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) White River Junction, 
Vermont Regional Office (RO) which denied the veteran's 
request to reopen his claim for service connection for a back 
condition.  

During the pendency of this appeal the veteran has submitted 
a claim for service connection for a head injury.  The RO has 
not issued an initial adjudication on this claim and it is 
not currently in appellate status.  The issue of service 
connection for a head injury is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The November 1991 denial of the veteran's request to 
reopen his claim for service connection for a back condition 
is final.

2.  Evidence received since the November 1991 denial does not 
relate to a previously unestablished fact necessary to 
substantiate the claim, and has no reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back condition.


CONCLUSIONS OF LAW

1.  The RO's November 1991 denial of the veteran's request to 
reopen his claim of entitlement to service connection for a 
back condition is final.  38 U.S.C.A. § 7105 (West 2002).

2.  No new and material evidence has been associated with the 
claims file subsequent to the November 1991 RO denial, and 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in April 2003 regarding his application to 
reopen his claim for service connection.  This letter 
informed the veteran of the type of information and evidence 
necessary to reopen his claim and establish entitlement to 
service connection for a back condition.  

With regard to elements (2) and (3), the April 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The April 2003 VCAA letter informed the veteran that he could 
send information or evidence himself rather than having VA 
request it on his behalf, and informed him where to send such 
evidence.  In addition, 38 C.F.R. § 3.159(b) was included in 
the Pertinent Laws; Regulations; Rating Schedule Provisions 
section of the October 2003 statement of the case (SOC).  
Thus, the veteran was adequately advised to submit evidence 
pertinent to his application to reopen a claim for 
entitlement to service connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
some notice was given after the initial AOJ adjudication of 
the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, VCAA notice was provided 
prior to the transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Board finds all required notice was given.  See Mayfield.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's service medical records, service personnel records, 
and VA hospital and outpatient treatment records have been 
associated with the claims file.  

While the veteran has not been afforded a VA examination 
which specifically addressed his back condition, such an 
examination is not required in this case because VA is not 
required to provide an examination prior to receipt of new 
and material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran initially filed a claim for service connection 
for a back condition in June 1977.  This claim was denied by 
rating decision in July 1977 because the service medical 
records did not indicate a back injury in service, but only a 
complaint of back soreness associated with viral syndrome.  

The veteran attempted to reopen his claim for service 
connection and submitted a March 1982 letter from Dr. H., who 
stated that the veteran had been unable to work since 
February 1982 and that he had previously treated the veteran 
for a herniated disc of the lumbar spine in May 1970.  He 
also submitted a February 1982 VA hospital report for 
treatment of low back pain, which he stated began in March 
1970 when he was lifting heavy artillery.  Letters from the 
veteran's wife, family friend, and two chiropractors were 
received in 1984, indicating that the veteran had received 
treatment for his back since returning from service.  

In May 1984 the veteran underwent a VA examination to 
evaluate a number of conditions.  The veteran reported back 
problems since lifting bombs in Vietnam in 1970.  There was 
no specific diagnosis regarding the back.  

In a May 1985 rating decision the RO denied the request to 
reopen the veteran's claim, finding that no new and material 
evidence had been submitted.  The veteran made a timely 
appeal of this rating decision and was afforded a hearing at 
the RO in February 1986 in which he reiterated the history of 
his back injury and reported receiving treatment in service 
and after separation and described his current condition.  

In a November 1987 decision the Board denied service 
connection for a back condition, finding that there was no 
relation between a current back condition and military 
service.  

The veteran made another attempt to reopen his claim for 
service connection for a back condition and submitted 
progress notes from his February 1982 hospitalization.  The 
veteran also again recounted his injury in a letter dated in 
February 1988, describing hearing his lower back "pop" 
while lifting artillery in February 1970.  The November 1991 
RO decision denied his request, finding that no new and 
material evidence had been submitted.  

In March 2003 the veteran filed a request to reopen his claim 
for service connection for a back condition.  He submitted a 
September 1988 radiology report which demonstrated disc space 
narrowing with degenerative changes at the lumbosacral joint 
and, to a lesser extent, at L3-4.  

In a June 1989 letter Dr. Y. stated that the veteran injured 
his back in November 1982 at work, and diagnosed chronic 
mechanical low back pain secondary to a severely sprained 
lower back.  

A November 1991 CAT scan of the lumbar spine showed no 
abnormality.

In October 1991 and February 1992 letters Dr. M. stated that 
the veteran had a lifting accident at work in 1982 requiring 
hospitalization and resulting in recurrent back pain since 
that time.  

The veteran also submitted a statement that his gun fired 
over 300 rounds, each one weighing 147 pounds, and a copy of 
a log of his Battalion's actions in service.

The veteran submitted his substantive appeal (Form 9) and 
operational reports of his battalion in December 2003.  These 
operational reports indicated that the veteran's battalion 
engaged in combat during his time in service, and the veteran 
annotated the reports to indicate the weight of rounds fired 
per gun.  

III.  Legal Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
issued, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A rating action from which an appeal is not 
perfected is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

VA must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  38 U.S.C.A. § 5108, Knightly v. Brown, 6 Vet. 
App. 200 (1994).  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last disallowance 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The veteran did not file an NOD within one year of the RO's 
November 1991 denial of his request to reopen his claim and 
so that RO action is final.  38 U.S.C.A. § 7105(c).  This 
November 1991 denial is the last final denial of the claim, 
thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since November 1991.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the November 1991 denial of the veteran's request to 
reopen his service connection claim, the veteran has 
submitted letters from Drs. Y. and M. regarding his back.  
These letters are "new" as they were not previously 
considered, however, they are not "material" as they do not 
go towards establishing a link between the veteran's back 
condition and service, the missing element required to 
substantiate his claim.  While the February 1992 letter from 
Dr. M. mentions the history of back pain in service, and pain 
since that time, the veteran reported such continuity of back 
pain prior to the November 1991 rating decision.  None of the 
letters submitted since the November 1991 rating decision 
provide a nexus between a current back condition and service, 
and focus mainly on a post-service back injury in 1982.   

The veteran has made statements that the artillery used in 
service was very heavy and has submitted logs showing rounds 
fired by his Battalion.  While this evidence is "new" as it 
was not previously considered, it is not "material" in that 
it shows only that the veteran engaged in combat involving 
heavy artillery and does not go to the issue of a link 
between his current back condition and service.  While the 
veteran himself makes the claim that lifting heavy artillery 
caused his current back condition, as a lay person the 
veteran is not be competent to express an opinion as to the 
etiology of his current back condition, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The newly received evidence that his unit participated in 
combat implicates the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).  Where, a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b) (West 1991).  Section 1154(b) sets forth a 
three step sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method of proof 
provided by the statute.  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the 
veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The newly received evidence of combat does not relate to the 
previously unestablished element of the veteran's claim, 
namely whether there is a link between an inservice disease 
or injury and a current disability.  The new evidence relates 
to an injury in service, but there was evidence of such an 
injury at the time of the last final denial.

The veteran has also submitted duplicate copies of service 
medical records and a November 1988 letter.  These pieces of 
evidence are not "new" as they were previously considered 
in the November 1991 RO decision.  

The Board observes that the operational report received with 
the substantive appeal in December 2003 was submitted after 
issuance of the SOC.  VA regulations require that a 
supplemental SOC (SSOC) be furnished to the appellant if, 
after the last SOC or SSOC was issued, additional pertinent 
evidence is received.  38 C.F.R. § 19.31.  The failure to 
issue an SSOC following receipt of these operational reports 
is not prejudicial as they are not pertinent to the veteran's 
application to reopen his claim since they only demonstrate 
that he was engaged in combat which involved firing heavy 
artillery, a fact which is not disputed in the current 
appeal.  

No other pieces of evidence have been submitted since 
November 1991.  In view of the foregoing, the Board concludes 
that the veteran's claim cannot be reopened because no new 
and material evidence has been submitted.  38 C.F.R. § 
3.156(a). 


ORDER

New and material evidence not having been presented, the 
veteran's claim of entitlement to service connection for a 
back condition is not reopened.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


